

Exhibit 10.1
performancestockoptio_image1.jpg [performancestockoptio_image1.jpg]
AWARD AGREEMENT
(For Performance-Based Stock Option)


To:
 
 
Number:
 
 
 
 
 
 
 
 
 
Date of Grant:
 



    
There hereby is granted to you, as a key employee of Invacare Corporation
(“Invacare”) or of a subsidiary, an option to purchase xx,xxx Invacare Common
Shares, no par value, at an exercise price of $xx.xx per share (the “Option
Shares”). This option is granted to you pursuant to the Invacare Corporation
2013 Equity Compensation Plan, as amended (the “Plan”) and is subject to the
terms and conditions set forth below, including the achievement of applicable
performance goals. This option is not an incentive stock option, as defined in
Section 422 of the Internal Revenue Code (the “Code”). Please acknowledge
acceptance of the terms of this option by signing below.



--------------------------------------------------------------------------------





I. PURCHASE RIGHTS & EXERCISE DATES
The Option Shares shall vest based on the achievement of the performance goals
during the period beginning on [ ] and ending on [ ] (the “Performance Period”)
as set forth on Exhibit A (the “Performance Goals”); provided, however, that if
the number of Option Shares vested would result in the vesting of a fraction of
a share, no fractional share shall be vested and instead the number of Option
Shares vested shall be increased to the next whole number. Any Option Shares
that fail to vest based on the level of achievement of the Performance Goals
during the Performance Period shall be forfeited. The Option Shares that become
vested based on the achievement of the Performance Goals are herein referred to
as the “Vested Shares.”


II. TERM OF OPTION
The term of the option shall be for a period of ten (10) years commencing on the
Date of Grant as set forth above. The option shall expire at the close of
regular business hours at Invacare's principal office on the last day of the
term of the option (the “Option Termination Date”), or, if earlier, on the
applicable expiration date provided in this Agreement.


(a) Your option shall not be affected by any temporary leave of absence approved
in writing by Invacare and described in Section 1.421-7(h) of the Federal Income
Tax Regulations. If you cease to be an employee for any reason prior to the end
of the Performance Period, the option will terminate and you will forfeit all
Option Shares notwithstanding the Company’s actual performance with respect to
the Performance Goals. If you cease to be an employee after the end of the
Performance Period for any reason other than death or Retirement (as defined
below), (in which case you shall become a Retired Employee), you may exercise
your option only to the extent the Option Shares are Vested Shares as of the
date you cease to be an employee and which have not been exercised. Upon your
ceasing to be an employee, other than by Retirement, your purchase rights in
unexercised Vested Shares shall in any event terminate upon the earlier of (a)
three (3) months [one (1) year if you ceased to be an employee, because of a
disability (as such term is defined in Section 72(m) (7) of the Code)] after the
date you ceased to be an employee, or (b) the Option Termination Date. If you
become a Retired Employee after the end of the Performance Period, you will
retain your purchase rights with respect to the unexercised Vested Shares until
the Option Termination Date. For purposes of this Agreement, “Retirement” means
a voluntary termination of your employment with Invacare after you have attained
either (i) age fifty-five (55) with ten (10) years of service to Invacare or
(ii) age sixty-five (65) with five (5) years of service to Invacare.


(b) If, after the end of the Performance Period, you die while you are an
employee, a Retired Employee or within three (3) months of your having ceased to
be an employee, a personal representative may exercise the option with respect
to the unexercised Vested Shares; provided, however, that such purchase rights
shall in any event terminate upon the earlier of: (i) one (1) year after you
cease to be an employee, unless you are a Retired Employee in which case your
personal representative shall have one (1) year subsequent to your death; or
(ii) the Option Termination Date.


 




Notwithstanding the foregoing, if exercising your option within the timeframes
provided in subsections (a) and (b) would violate any securities law or insider
trading policy maintained by the Company, such timeframe for exercise will begin
at such time you would no longer be in violation of
any such securities laws or insider trading policy; provided, however, under no
circumstances may you exercise your option after the Option Termination Date.


(c) If Invacare’s Compensation and Management Development Committee (the
“Committee”) finds that you intentionally committed an act materially inimical
to the interests of Invacare or a subsidiary, your unexercised purchase rights
with respect to any Vested Shares will terminate as of the time you committed
such act, as determined by the Committee.


III. TERMINATION OF OPTION UNDER
CERTAIN CIRCUMSTANCES
The Committee may cancel your option (whether or not vested) at any time if you
are not in compliance with all applicable provisions of this Agreement or the
Plan or if you, without the prior written consent of the Committee, engage in
any of the following activities: (i) you render services for an organization, or
engage in a business, that is, in the judgment of the Committee, in competition
with Invacare; or (ii) you disclose to anyone outside of Invacare, or use for
any purpose other than Invacare's business, any confidential information or
material relating to Invacare, whether acquired by you during or after
employment with Invacare, in a fashion or with a result that is or may be
injurious to the best interests of Invacare, as determined by the Committee.


The Committee may, in its discretion and as a condition to the exercise of your
option, require you to represent in writing that you are in compliance with all
applicable provisions of this Agreement and the Plan and have not engaged in any
activities referred to in clauses (i) and (ii) above.


IV. EXERCISE OF OPTION
The option may be exercised with respect to the Vested Shares by delivering to
the Invacare Finance Department, at Invacare's principal office, a completed
Notice of Exercise of Option (obtainable from the Finance Department) setting
forth the number of Vested Shares with respect to which your option is being
exercised. Unless otherwise permitted by the Committee, the option may be
exercised only on a full cashless exercise basis, meaning that you must
simultaneously exercise the option and sell the shares, using the proceeds from
such sale to pay the purchase price and any applicable income taxes or other
taxes, and receive the remaining proceeds, if any, in cash.


V. TRANSFERABILITY
This Agreement shall be binding upon and inure to the benefit of any successor
of Invacare and your heirs, estate and personal representative. Your option
shall not be transferable other than by will or the laws of descent and
distribution, and your option may be exercised during your lifetime only by you,
provided that a guardian or other legal representative, who has been




--------------------------------------------------------------------------------




duly appointed may, except as otherwise provided in the Plan, exercise the
option on your behalf. Your personal representative shall act in your place with
respect to exercising the option or taking any other action pursuant to the
Agreement.


VI. ADJUSTMENTS OR AMENDMENTS
Subject to Section 4.06 of the Plan, in the event that, subsequent to the date
of this Agreement, the outstanding common shares of Invacare are, as a result of
a stock split, stock dividend, combination or exchange of shares, exchange of
other securities, reclassification, reorganization, redesignation, merger,
consolidation, recapitalization, liquidation, dissolution, sale of assets or
other such change, including, without limitation, any transaction described in
Section 424(a) of the Code, increased, decreased, changed into or exchanged for
a different number or kind of shares of stock or other securities of Invacare or
another entity or converted into cash, then, except as otherwise provided below,
(i) there shall automatically be substituted for each Invacare common share
subject to an unexercised option, the amount of cash or other securities into
which each outstanding Invacare common share shall be converted or exchanged and
(ii) the option price per common share or unit of securities shall be increased
or decreased proportionally so that the aggregate purchase price for any
securities subject to the option shall remain the same as immediately prior to
such event. Notwithstanding the preceding provisions of this Paragraph VI, the
Committee may, in its sole discretion, make other adjustments or amendments to
the securities subject to options and/or amend the provisions of the Plan and/or
this Agreement (including, without limitation, accelerating the date on which
unexercised options shall expire or terminate), to the extent appropriate,
equitable and in compliance with the provisions of Sections 409A, 162(m) and
424(a) of the Code to the extent applicable and any such adjustment or amendment
shall be final, binding and conclusive. Any such adjustment or amendment shall
provide for the elimination of fractional shares.


VII. PROVISIONS OF PLAN CONTROL
This Agreement is subject to all of the terms, conditions and provisions of the
Plan (all of which are incorporated herein by reference) and to such rules,
regulations, and interpretations related to the Plan as may be adopted by the
Committee and as may be in effect from time to time. In the event and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions, and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Committee has
authority to interpret and construe any provision of this Agreement and its
interpretation and construction shall be binding and conclusive.


VIII. LIABILITY
The liability of Invacare under this Agreement and any distribution of shares
made hereunder is limited to the obligations set forth herein with respect to
such distribution and no term or provision of this Agreement shall be construed
to impose any liability on Invacare, its officers, employees or any subsidiary
with respect to any loss, cost or expense which you may incur in connection with
or arising out of any transaction in connection with this Agreement.


IX. WITHHOLDING
You agree that, as a condition to your exercise of this Option, Invacare may
make appropriate provision for tax withholding with respect to the transactions
contemplated by this Agreement.


X. ADJUSTMENT AND RECAPTURE POLICY. You acknowledge that this award and any
payment made hereunder is subject to Invacare’s Executive Compensation
Adjustment and Recapture Policy. In addition, you acknowledge that the Plan will
be administered in compliance with Section 10D of the Securities Exchange Act of
1934, as amended, any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which Invacare’s shares may be traded, and
any policy of Invacare adopted pursuant to such law, rules, or regulations. This
agreement may be amended to further such purpose without your consent.


XI. SECTION 409A OF THE CODE. It is intended that this Agreement and the
compensation and benefits hereunder meet the requirements for exemption from
Section 409A of the Code (“Section 409A”), and this Agreement shall be so
interpreted and administered. In addition to the general amendment rights of
Invacare with respect to the Plan, Invacare specifically retains the unilateral
right (but not the obligation) to make, prospectively or retroactively, any
amendment to this Agreement or any related document as it deems necessary or
desirable to more fully address issues in connection with exemption from (or
compliance with) Section 409A and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require
Invacare to provide any gross‑up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which Invacare is bound, Invacare and its affiliates shall have no
responsibility for
 
tax or legal consequences to you (or your beneficiaries) resulting from the
terms or operation of this Agreement or the Plan.




ACCEPTANCE
The undersigned hereby accepts the terms of the stock option granted herein and
acknowledges receipt of a copy of the Invacare Corporation 2013 Equity
Compensation Plan, as amended.


_________________________ ___________________
(Signature of Optionee)     (Date)








































--------------------------------------------------------------------------------




EXHIBIT A


Performance Goals




